MINISTERE DE L'ENERGIE ET DES MINES
PERMIS DE RECHERCHES _
Sommets N° de repères
Arrêté du ministre de l'énergie et des mines du 13 décembre
1988 portant institution d'un permis de recherche de
Substances minérales du 2% groupe dit permis « Amilcar ». 5 496-536
Le ministre de l'énergie et des mines ; $ 50556
Vu le décret du 13 décembre 1948 instituant des dispositions spéciales 8 498-510
Pour faciliter Ja recherche et l'exploitation des substances minérales du 2% 9 498-504
groupe, ensemble les textes qui l'ont modifié ou complété : 10 496-504
Vu le décret du 1° janvier 1953 sur les mines ; il 496-502
Vu la loi n° 85-93 du 22 novembre 1985 ratifiant Le décret-loi n° 85-9 du 14 12 492-502
Septembre 198$ instituant des dispositions spéciales concernant la recherche 13 492-504
et la production des hydrocarbures ; 14 488.504
Vu la loi n° 87-9 du 6 mars 1987 Portant amendement du décret-loi 15 488-508
sus-mentionné ; 16 484-508
Vu le décret n° 86-200 du 7 février 1986 portant composition et 17 484.504
fonctionnement du comité consultatif des hydrocarbures : K A2
Vu la demande dépasée le 5 octobre 1988 à la direct générale des 19 »
mines par l'entreprise tunisienne d'activités pétrolières ci-après désignée 482-494
« ETAP et la société houston oil and minerals of Tunisia ci-après désignée 20 480-494
« HOMT » faisant élection de domicile à Tunis 27 bis avenue Khéreddine 21 480-492
Pacha, et 4 place Virgile par laquelle ETAP et HOMT sollicitent 2 478-492
l'attribution d'un permis de recherc de substances minérales du 2%
groupe dit permis « Amilear » portant sur 495 périmètres élémentaires soit 23 478-476
1980 kilomètres carrés situé dans le gouvernorat de: Gabès « 24 490-476
Vu l'avis favorable émis par le comité consultatif des hydrocarbures lors 25 490-466
de sa réunion du 7 octobre 1988. 2% 468-466
Vu le rapport du directeur général de l'énergie. 27 468-486
: 28 462-486
Arrête : 5 Dre
Article premier. — Est accordé à compter de la date de 30 468.496
publication du présent arrêté au Journal officiel de Ja République 31 468-512
tunisienne à l'entreprise d'activités pétrolières (ETAP) et houston 3 464-512
oil and minerals of Tunisia (HOMT), sous réserve de l'enquête 33 464-516
publique, un permis de recherche de substances minérales du 2% 34 460-516
groupe dit permis « Amilcar » comportant 495 périmètres élémen- 35 460-524
laires soit 1980 kilomètres carrés, situé dans le gouvernorat de 36 448-524
Gabès. 371 448-532
Ce permis est délimité conformément aux dispositions de
l'article 37 du décret du 1“ janvier 1963 sur ls mines par Les Art. 2. — Les droits et obligations relatifs au présent permis
nos de repères et les sommets figurants dans le tableau Seront régis par les dispositions du décret du 1" janvier 1953 sur les
Si-après : mines et par les lois n° 85-93 du 22 novembre 1985 et n° 87.9 du 6
mars 1987.
Sommes N° de repères Tunis, le 13 décembre 1988.
. Le ministre de l'énergie et des mines
1 448-532 SADOK RABAH
2 476-532 vu
3 476-534 er min
h eu Le Premier ministre

HEDI BACCOUCHE

MINISTERE DE L'EQUIPEMENT ET DE L'HABITAT

REVISION DU PLAN D'AMENAGEMENT Vu la loi n° 79-43 du 15 août 1979 Portant approbation du code de
l'urbanisme, telle qu'elle à été modifiée Par la loi n° 80-80 du 3 décembre
Drrel 88-1989 du 14 décembre 1988 portant la révision du 1980 ce nouammenr en a"
plan d'aménagement de la ville de Scuese, Vu le décret 16 juillet 1984 portant création de la commune de Sousse ;
Vu le décret n° 76-39 du 10 janvier 1976 Portant af bation du plan
Le Président de la République : d'aménagement de Sousse ; pro P
. de, décret n° 88-1413 du 22 juillet 1988 portant organisation du
Vu a loi n°75-33 du 14 mai 1975 portant promulgation de Ia Ji organique ministère de l'équipement et de Fhhbiter :
des communes telle qu'elle a été modifiée par la loi n° 85-43 du 25 avril
1985 ; Vu l'avis du conseil municipal de Sousse en date du 28 novembre 1985 ;

1754 Joumel Oficiel de la République Tunisienne — 23 décembre 1988 N° 85

